Citation Nr: 0022419	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from November 1953 to June 
1974. This matter comes on appeal from an August 1998 
decision by the Waco, Texas, VA Regional Office.


FINDING OF FACT

The claim for service connection for coronary artery disease 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for coronary artery disease 
is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including coronary artery disease) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Analysis

In this case, a review of the record discloses no diagnosis 
of or other references to coronary artery disease until the 
late 1990s, over two decades after the veteran's retirement 
from active duty. No medical opinion or other competent 
medical evidence to relate the veteran's current coronary 
artery disease to his military service has been submitted. He 
has suggested that the etiology of his condition lies, in the 
alternative, with the stress of his military duties and/or 
his exposure to second-hand tobacco smoke. In support of 
these allegations he has submitted copies of excerpts from 
several medical journals and treatises concerning risk 
factors and possible etiologies of heart disease. None of 
these excerpts, however, is specific to the veteran's case. 
The Board notes that the Court of Appeals for Veterans Claims 
(Court) has addressed whether medical texts or physicians' 
opinions containing generic statements that disorder A can 
cause disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded." 
Additionally, the Board observes that in the more recent case 
of Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  As noted above, no such medical 
opinion has been presented.

The veteran also avers that certain symptomatology he 
experienced in service was erroneously attributed to 
gastrointestinal disorders by military medical personnel. 
Again, he has not provided a medical opinion in support of 
this position. He has submitted a statement from a long-time 
friend and co-worker, [redacted], who says that 
the medical problems the veteran had from 1966 to 1971 were 
certainly related to his current heart problems. Statements 
prepared by lay persons ostensibly untrained in medicine, 
however, cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994). 
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge. For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran or Mr. 
[redacted] possesses the requisite expertise to render the 
medical opinion required in this case.

In the absence of the necessary medical nexus between the 
veteran's period of military service and the coronary artery 
disease first manifested many years thereafter, the claim for 
service connection for this condition is not well-grounded 
and therefore is denied on this basis. 38 U.S.C.A. § 5107; 
Epps. 


ORDER

Service connection for coronary artery disease is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


